PER CURIAM:
John and Patricia Godfrey and minor children F. G., J.K.K. G., and J.H.G. appeal the district court’s orders accepting the recommendation of the magistrate judge and dismissing their 42 U.S.C. § 1983 (2000) complaint and habeas corpus petitions for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Godfrey v. Davie County, Nos. CA-03-1222-1, CA-03-1223-1, CA-03-1224-1, CA-03-1225-1 (M.D.N.C. filed Jan. 22 & entered Jan. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED